NOTICE OF ALLOWABILITY
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the limitations directed to “a shaft having a first end provided with a second engagement member and an opposite second end arranged to be influenced by movement of the second stabilizer leg member in relation to the first stabilizer leg member to make the shaft slide along the stabilizer leg under said extension and retraction of the stabilizer leg to cause pivoting of the stabilizer leg by engagement of said second engagement member with said first engagement member during extension and retraction of the stabilizer leg, wherein said arrangement comprises guiding members configured to, in said working position of the stabilizer leg device and upon retraction of the stabilizer leg therefrom to a position of predetermined extension degree of said second stabilizer leg member in relation to the first stabilizer leg member, prevent pivoting of the stabilizer leg about said horizontal axis by guiding said shaft to slide vertically, and upon reaching said predetermined position to interrupt said guiding and allow the stabilizer leg to pivot about said horizontal axis, and said second engagement member is positioned on said shaft to enter into engagement with the first engagement member when the second stabilizer leg member is reaching said predetermined position in a stabilizer leg retraction movement and to leave said engagement when reaching said predetermined position in a stabilizer leg extension movement to automatically unlock and lock, respectively, the stabilizer leg with respect to possibility to pivot about said horizontal axis by passing said predetermined position by the second stabilizer leg member” is neither anticipated nor obvious over the prior art.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EREZ GURARI whose telephone number is (571)270-1156. The examiner can normally be reached Monday-Friday 8:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/EREZ GURARI/Primary Examiner, Art Unit 3614